Order entered February 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00221-CV

                     IN RE REGINALD ARLEIGH NOBLE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F00-50025-UK

                                         ORDER
       Based on the Court’s opinion of this date, we DENY IN PART and DISMISS IN

PART relator’s petition for writ of mandamus.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE